







EXHIBIT 10.1

to Current Report on Form 8-K

dated March 26, 2008

for Seacoast Banking Corporation of Florida







EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"), is entered into and made
effective as of this 26th day of March 2008 by and among O. Jean Strickland
("Executive") and Seacoast National Bank (the "Bank”) and the Bank's parent
corporation Seacoast Banking Corporation of Florida (the "Company").

WHEREAS, the Company desires to employ Executive as Senior Executive Vice
President, and the Bank desires to employ Executive as President and Chief
Operating Officer, and Executive desires to serve in such positions; and

WHEREAS, as an inducement to enter into or continue her employment with the Bank
and the Company, the Bank and the Company desire to enter into this Agreement to
set forth the terms of her employment, and to provide for certain payments
contingent upon a Change in Control (as defined in Section 4(d)); and

WHEREAS, Executive desires to enter into the Agreement and to devote her full
time business efforts to the Bank and the Company.

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties, intending to be legally
bound, agree as follows:

1.  EMPLOYMENT.

(a)  Bank.

The Bank shall employ Executive as President and Chief Operating Officer of the
Bank with the duties, responsibilities and powers of such office as provided in
the Bank’s By-Laws, as assigned to her as of the date set forth above and as
customarily associated with such office and/or assigned to her by the Board of
Directors or the Chief Executive Officer of the Bank, and Executive shall serve
the Bank in such capacities during the term of this Agreement.  Executive
acknowledges and agrees that such duties, responsibilities and powers may be
increased from time to time by the Board of Directors or Chief Executive Officer
of the Bank, that the position held by Executive may be changed or Executive’s
employment may terminated pursuant to Section 4(c) hereof by action of the Board
of Directors of the Bank prior to a Change in Control and that such a change in
position, duties, responsibilities, powers or a termination of employment
pursuant to Section 4(c) hereof, whether prior to or following a Change in
Control, shall not entitle Executive to the benefits provided for in Section
5(c), unless `such change or termination is not made in good faith.




(b)  Company.

The Company shall employ Executive as Senior Executive Vice President of the
Company with duties, responsibilities and powers of such office as assigned to
her as of the date set forth above and as customarily associated with such
office and/or as assigned to her by the Board of Directors or the Chief
Executive Officer of the Company, and Executive shall serve the Company in such
capacities during the term of this Agreement.  Executive acknowledges and agrees
that such duties, responsibilities and powers may be increased from time to time
by the Board of Directors or the Chief Executive Officer of the Company, that
the position held by the Executive may be changed or that Executive’s employment
may be terminated pursuant to Section 4(c) hereof by action of the Board of
Directors of the Company prior to a Change in Control and that such a change in
position, duties, responsibilities, powers or a termination of employment
pursuant to Section 4(c) hereof whether prior to or following a Change in
Control shall not entitle Executive to the benefits provided for in Section
5(c), unless such change or termination is not made in good faith.




(c)  

Executive represents, warrants and covenants to the Bank and the Company that
she is available immediately to commence her duties hereunder and that this
Agreement and her performance of services hereunder does not breach or conflict
with any other agreements or instruments to which Executive is a party or may be
bound, and that she shall faithfully and diligently discharge her duties and
responsibilities under this Agreement, and shall use her best efforts to
implement the policies established by the Board of Directors and the Chief
Executive Officer of each of the Bank and the Company.




(d)  

During the term of this Agreement, Executive shall devote her full and exclusive
business time, attention, energy and skill to the business of the Bank and the
Company, to the promotion of the interests of the Bank and the Company and to
the fulfillment of Executive's obligations hereunder.




2.  TERM.

The initial term of this Agreement shall be one (1) year from the date hereof,
unless further extended by mutual consent of the Bank, the Company and Executive
or sooner terminated as herein provided.  Unless written notice of non-renewal
is given by any party hereto no less than 90 days prior to the end of the
initial term hereof or any subsequent renewal term hereof, this Agreement shall
automatically be extended on each anniversary date for an additional one (1)
year term, unless sooner terminated by either party.

3.  COMPENSATION AND BENEFITS.

The Bank shall pay or provide to Executive the following items as compensation
for her service hereunder:

(i)

A base salary of $429,500 per year, payable in monthly installments, which base
salary may be increased from time to time by the Bank’s Board of Directors or
the Salary and Benefits Committee, as applicable, in accordance with normal
business practices of the Bank (the “Base Salary”); and




(ii)

Hospitalization insurance (including major medical), long-term disability
insurance, and life insurance in accordance with the Bank's insurance plans for
its executive officers (“Senior Management”) as such plans may be modified from
time to time;




(iii)

Reasonable country club and social dues that provide potential business
development opportunities, in accordance with the Bank’s policies, subject to
the prior approval of the Bank’s Board of Directors and/or the Salary and
Benefits Committee, as applicable; and




(iv)

The use of a company-owned automobile or comparable car allowance, together with
reimbursement of reasonable operating expenses consistent with the Bank’s
policies.




The above-stated terms of compensation shall not be deemed exclusive or prevent
Executive from receiving any other compensation, including, without limitation,
bonuses and equity incentives, provided by the Bank and/or the Company.
 Executive shall be entitled to participate in all current and future employee
benefit plans and arrangements in which the executive officers of the Company or
the Bank are permitted to participate.  Executive acknowledges that the Company
does not separately compensate its officers who are also officers of the Bank
and that no additional compensation or other benefits will be payable by the
Company hereunder.

4.  TERMINATION.




Executives' employment under this Agreement shall terminate, and the effective
date of termination shall be referred to as the "Termination Date":

(a) Death.  

Upon Executive's death; or




(b) Disability.

Upon written notice from the Bank or the Company to Executive, or from Executive
to the Bank, in the event Executive becomes "permanently disabled".  For
purposes of this Agreement, Executive shall be deemed "permanently disabled" if
she has been disabled by bodily or mental illness, disease, or injury, to the
extent that, in the opinion of the Board of Directors or the Chief Executive
Officer of the Bank, she is materially prevented from performing the duties of
her employment hereunder, and provided further that such disability has
continued substantially for six (6) months.  If requested by the Bank, Executive
shall submit to an examination by a physician selected by the Bank for the
purpose of determining or confirming the existence or extent of any disability;
or




(c) Cause.

Upon written notice from the Bank or the Company to Executive for “cause.”  For
purposes of this Agreement, "cause" shall be (i) a willful and continued failure
by Executive to perform her duties as provided in Section 1 above (other than
due to disability); or (ii) a breach by Executive of her duties of loyalty, care
or good faith to the Bank or the Company; or (iii) a willful violation by
Executive of any provision of this Agreement; or (iv) a conviction or the
entering of a plea of nolo contendere or similar plea by Executive for any
felony or any crime involving fraud, dishonesty or a breach of trust; or (v) a
breach of the Bank's Code of Ethics, or (vi) commission by Executive of a
willful or negligent act which causes material harm to the Bank or the Company;
or (vii) habitual absenteeism, alcoholism or other form of drug or other
addiction; or (viii) any violation of laws or regulations such that Executive
ceases to be eligible to serve as an executive officer of a depository
institution or a depository institution holding company; or (ix) Executive
becomes ineligible to be bonded at costs consistent with the Bank’s and/or the
Company's other executive officers.  In addition, if Executive shall terminate
her employment asserting a breach of this Agreement by the Bank and/or the
Company in accordance with Section 4(e), and it is ultimately determined that no
reasonable basis existed for Executive's termination on account of the alleged
default of the Bank and/or the Company, such event shall be deemed to be for
“cause” pursuant hereto.




Any notice of termination of Executive's employment with the Bank for cause
shall set forth, in reasonable detail, the facts and circumstances claimed to
provide the basis for termination of her employment under the provisions
contained herein; or




(d)  Change

       in Control.

Upon written notice by Executive to the Company following a "Change in Control"
(as defined in this Section 4(d)), provided Executive terminates her employment
within one (1) year following the effective date of such Change in Control.




Subject to the limitations set forth in the immediately following paragraph, for
purposes of this Agreement, a "Change in Control" shall be deemed to have
occurred if:




(i)

individuals who, at the Effective Date, constitute the Company’s board of
directors (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Company’s board of directors, provided that any person
becoming a director after the Effective Date and whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Company’s board of directors (either by a specific vote or
by a proxy solicited by a statement of the Company in which such person is named
as a nominee for director, without written objection to such nomination) shall
be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest (“Election Contest”) (as described in Rule 14a-11
under the Securities Exchange Act of 1934, as amended (the “1934 Act”) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
“person” (as such term is defined in Section 3(a)(9) of the 1934 Act and as used
in Section 13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director;




(ii)

any “person” or “group” (as such terms are used and defined in the 1934 Act,
Sections 13(d) and 14(d)) is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this Section 4(d)(ii) shall not be deemed to be a Change in Control of the
Company by virtue of any of the following acquisitions: (A) any acquisition by a
person who is, on the Effective Date, the beneficial owner of 10% or more of the
outstanding Company Voting Securities, (B) an acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding and thereby results in any person or group acquiring beneficial
ownership of more than 25% of the outstanding Company Voting Securities;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person, a Change in Control of the Company shall then occur, (C) an acquisition
of Company Voting Securities by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Parent or Subsidiary, (D) an
acquisition of Voting Securities by an underwriter temporarily holding such
Voting Securities pursuant to an offering of such securities, (E) an acquisition
or other transaction described in Section 4(d)(iii), other than a Non-Qualifying
Transaction, or (F) a transaction (other than the one described in Section
4(d)(iii) below) in which Company Voting Securities are acquired from the
Company, if a majority of the Incumbent Directors approve a resolution providing
expressly that an acquisition pursuant to this clause (F) does not constitute a
Change in Control of the Company under this Section 4(d)(ii);




(iii)

the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of transaction involving the Company that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Reorganization”), or the sale or
other disposition of all or substantially all of the Company’s assets to an
entity that is not an affiliate of the Company (a “Sale”), unless immediately
following such Reorganization or Sale: (A) more than 50% of the total voting
power of (x) the corporation or other entity resulting from such Reorganization
or the corporation or other entity which has acquired all or substantially all
of the assets of the Company (in either case, the “Surviving Corporation”), or
(y) if applicable, the ultimate parent corporation or entity that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, and (B) no person (other than (x) the Company, (y) any employee benefit
plan (or related trust) sponsored or maintained by the Surviving Corporation or
the Parent Corporation, or (z) a person who immediately prior to the
Reorganization or Sale was the beneficial owner of 25% or more of the
outstanding Company Voting Securities) is the beneficial owner, directly or
indirectly, of 25% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation), and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) following the
consummation of the Reorganization or Sale were Incumbent Directors at the time
of the Board’s approval of the execution of the initial agreement providing for
such Reorganization or Sale.  Any Reorganization or Sale which satisfies all of
the criteria specified in clauses (A), (B) and (C) of the immediately preceding
sentence above shall deemed to be a “Non-Qualifying Transaction”; or




(iv)

approval by the Company’s shareholders of a complete liquidation or dissolution
of the Company, or the sale of the Bank or all or substantially all of the
Company’s or the Bank’s assets other than in a Non-Qualifying Transaction.




(e) Breach.  

Upon written notice from Executive to the Bank and the Company of the Bank's
and/or the Company's failure to comply with any material provision of this
Agreement, provided that the Bank or the Company, as the case may be, shall have
thirty (30) days from the receipt of such notice to cure any such failure under
this Agreement.  If such failure shall be cured, Executive shall have no right
to terminate her employment under the provisions of this Section 4(e).




Any notice of termination of Executive's employment with the Bank or the Company
for breach under this Section 4(e) shall set forth, in reasonable detail, the
facts and circumstances claimed to provide the basis for termination of her
employment under the provisions contained herein; or




(f)  Change in

Position or Duties.

Upon written notice from Executive to the Bank, in the event that Executive is
not elected President and Chief Operating Officer of the Bank, or upon written
notice from Executive to the Company, in the event that Executive is not elected
Senior Executive Vice President of the Company, with the duties and powers which
are customarily associated with such offices, or in the event the duties and
powers assigned to Executive by the Board of Directors or the Chief Executive
Officer are materially reduced below the duties and powers which are customarily
associated with such offices.  The Bank or the Company shall have thirty (30)
days from the receipt of such notice to cure any such failure under this
Agreement.  If such failure shall be cured, Executive shall have no right to
terminate her employment under this Section 4(f).




Any notice of termination of Executive's employment with the Bank or the Company
for a change as set forth under this Section 4(f) shall set forth, in reasonable
detail, the facts and circumstances claimed to provide the basis for termination
of her employment under the provisions contained herein.




(g)

Upon the expiration of the initial or any subsequent term of this Agreement
following Bank’s notice of non-renewal as set forth in Section 2.




(h)                       

Upon the expiration of the initial or any subsequent term of this Agreement
following the Executive’s notice of non-renewal as set forth in Section 2.




5.  COMPENSATION AND BENEFITS PAYABLE UPON TERMINATION

(a)  Death.

Upon Executive's death, the Bank shall pay Executive's Base Salary through the
date of Executive’s death as well as any other compensation to which Executive
has earned and is then entitled to as provided herein.  In addition, the Bank
shall continue to pay for and provide to Executive's spouse and eligible
dependents hospitalization insurance premiums (including major medical), long
term disability premiums and life insurance premiums for a period of two (2)
years or until their earlier death(s).




(b)  Permanent

      Disability.

In the event Executive becomes permanently disabled and is terminated pursuant
to Section 4(b) above, the Bank shall pay to Executive the Base Salary through
the Termination Date, provided that such payments shall be reduced by any
amounts received by Executive under the Bank's long term disability plan or from
any other collateral source payable due to disability including, without
limitation, social security benefits.  




(c) Termination.




      (i)

If Executive's employment shall be terminated (other than pursuant to Section
4(a) for death or Section 4(b) for disability):




(x)

by Executive pursuant to Section 4(e) for breach by the Company and/or the Bank
or Section 4(f) for change in position or duties, or by the Bank or the Company
for any reason other than pursuant to Section 4(c) for cause or Section 4(d) a
Change in Control, the Bank shall continue to pay to Executive or her estate or
beneficiaries, her Base Salary, together with any Cash Bonuses (as defined
below), in equal monthly installments, for a period of two (2) years following
the Termination Date.  The Bank shall continue to pay Executive or her spouse
and eligible beneficiaries, hospitalization insurance premiums (including major
medical), long term disability premiums and life insurance premiums for a period
of two (2) years or until her earlier death.




(y)

by Executive pursuant to Section 4(d) following a Change in Control, the Bank
(or its successor) shall pay Executive a total of her Base Salary plus Cash
Bonus, in equal monthly installments, for a period of three (3) years following
such termination occurring after a Change in Control.  The Bank shall continue
to pay Executive or her spouse and eligible beneficiaries, hospitalization
insurance premiums (including major medical), long term disability premiums and
life insurance premiums for a period of three (3) years or until her earlier
death.  In addition, all unvested options to acquire Company capital stock and
all awards of restricted stock of the Company held by the Executive as of the
date a notice of termination is given shall be immediately vested, and, in the
case of stock options, all stock options shall be immediately exercisable.




(z)

by Executive pursuant to Section 4(g), then, at Bank’s sole and absolute
discretion, Bank may either (A) waive its rights with respect to Section 6 of
this Agreement, in which case Executive shall not be entitled to any
post-termination compensation or benefits, or (B) pay Executive the compensation
and benefits stated in and in accordance with Paragraph 5(c)(i)(x), in which
case Executive shall continue to be bound by her obligations under Section 6 for
the duration set forth in Section 6.




      (ii)

[Reserved]




      (iii)

“Cash Bonus” means the annual bonus that will be paid in cash to the Executive
in an amount at least equal to the Executive’s highest annual bonus for the last
three full fiscal years prior to the Effective Date (annualized in the event
that the Executive was not employed by the Bank for the whole of such fiscal
year).  The compensation and benefits payable under this Section 5(c) are
hereinafter referred to as "Severance Benefits", and the respective periods over
which the Base Salary plus Cash Bonuses are payable under Subsections 5(c)(i)(x)
and 5(c)(i)(y) are referred to as the “Restricted Period”.




     (iv)

The payment of Severance Benefits is in recognition and consideration of the
value of continued services by Executive to the Bank and the Company and is not
in any way to be construed as a penalty or damages.  Executive shall not be
required to mitigate the amount of any payment of Severance Benefits by seeking
other employment or otherwise.  The payment of Severance Benefits shall not
affect any other sums or benefits otherwise payable to Executive under any other
employment compensation or benefit or welfare plan of the Bank.




(d) Other

   Termination.

In the event termination is, for any reason other than as described in Section
5(a), (b), or (c) above, the Bank shall pay Executive her Base Salary through
the Termination Date and no other compensation or benefits shall be paid to
Executive hereunder; provided, however, that nothing herein shall be deemed to
limit her vested rights under any other benefit, retirement, stock option or
pension plan of the Bank or the Company, and the terms of those plans, programs
or arrangements shall govern.




6.  NON-COMPETITION AND NON-DISCLOSURE.




(a)

To induce the Bank and the Company to enter into this Agreement, Executive
agrees that while employed by the Bank or the Company and during the term of
this Agreement and for a period of two (2) years after the termination of
employment or service of Executive hereunder, or if applicable, during the
Restricted Period, Executive will not, within Brevard, Broward, DeSoto, Glades,
Hardee, Hendry, Highlands, Indian River, Martin, Okeechobee, Orange, Osceola,
Palm Beach, Seminole or St. Lucie Counties, Florida, or any other county wherein
the Bank, the Company and/or their affiliates conducts business at the date her
employment is terminated, as principal, agent, trustee or through the agency or
on behalf of any corporation, partnership, association, trust or agent or
agency, (i) engage in the business of banking, fiduciary services, securities or
insurance brokerage, investment management or services, lending or deposit
taking (individually and collectively, the “Business”), (ii) control or
beneficially own (directly or indirectly) 5% or more of the outstanding capital
stock or other ownership interest (a "Principal Stockholder") of any person or
entity engaged in or controlling any such Business other than the Company or
Bank, or (iii) serve as an officer, director, trustee, agent or employee of any
corporation, or as a member, partner, employee or agent of any limited liability
company or partnership, or as an owner, trustee, employee or agent of any other
business or entity, which directly or indirectly conducts such Business within
Brevard, Broward, De Soto, Glades, Hardee, Hendry, Highlands, Indian River,
Martin, Okeechobee, Orange, Osceola, Palm Beach, Seminole or St. Lucie Counties,
Florida, or any other county wherein the Bank, the Company and/or their
affiliates conducts business at the date her employment is terminated.  For a
period of one (1) year after the termination of employment or service of
Executive hereunder or, if applicable during the Restricted Period, Executive
agrees that following the termination of Executive’s employment with the Bank,
she will not solicit any employee of the Bank, the Company, or any of their
affiliates to leave their employment for any reason or otherwise interfere with
any employment relationships of the Company, the Bank, or their affiliates.  In
the event that the provisions of this Section 6(a) should be deemed to exceed
the time or geographic limitations permitted by applicable law, then such
provisions shall be reformed automatically to the maximum time or geographic
limitations so permitted.




(b)

Executive  recognizes and acknowledges that she will have access to certain
confidential information of the Company, the Bank and their respective
subsidiaries and affiliates, including, without limitation, customer lists,
credit information, organization, pricing, mark-ups, commissions, and other
information and that all such information constitutes valuable, special and
unique property of the Company, the Bank and their subsidiaries and affiliates.
 Such information, together with any information regarded as “trade secrets”
under Florida law, is herein referred to as "Trade Secrets".  Executive will not
disclose or directly or indirectly utilize, in any manner, any such Trade
Secrets for her own benefit or the benefit of anyone other than the Company,
Bank and their subsidiaries and affiliates or disclose Trade Secrets to anyone
other than bank regulatory agencies or to a court upon order thereof.  In the
event of a breach or threatened breach by Executive of the provisions of this
Section 6(b), the Company, the Bank, or any subsidiary or affiliate of the
Company or the Bank shall be entitled to an injunction or temporary restraining
order preventing Executive and any others from disclosing or utilizing, or
attempting to disclose or utilize, in whole or in part, such Trade Secrets.
 Nothing herein shall be construed as prohibiting or limiting the Company, the
Bank, or any subsidiary or affiliate of the Company or the Bank from also
exercising any other available rights or remedies for such breach or threatened
breach, including, without limitation, the recovery of damages from Executive or
others.




(c) General.

Executive acknowledges and agrees that the payments for services hereunder, and
her rights and benefits under this Agreement are contingent upon her compliance
with the provisions of this Section 6.  Executive recognizes and agrees that the
Company and the Bank will suffer irreparable harm in the event that Executive
violates any of the provisions of this Section 6.  Executive and the Company and
the Bank understand and agree that the purpose of this Section 6 is to protect
the Company’s and the Bank's legitimate business interests, as more fully
described below, and is not intended to impair or infringe upon Executive’s
right to work, earn a living, or acquire and possess property from the fruits of
her labor.  Executive and the Bank acknowledge and agree that the provisions of
this Section 6 are not made in connection with any former services for the
Company or the Bank provided by Executive, but rather are intended to protect
the Bank’s interests.  Executive hereby acknowledges that the restrictions set
forth in this Section 6 are reasonable and that they do not, and will not,
unduly impair her ability to earn a living.




7.  ARBITRATION.




Any dispute or controversy arising under or in connection with this Agreement
other than as a result of the provisions of Section 6 hereof, shall be settled
exclusively by arbitration.  Each party shall appoint one arbitrator and shall
notify, in writing, the other party of such appointment and request the other
party to appoint one arbitrator within thirty (30) days of receipt of such
request.  If the party so requested fails to appoint an arbitrator, the party
making the request shall be entitled to designate two arbitrators.  The two
arbitrators shall select a third.  The written decision of a majority of the
arbitrators shall be binding upon the Bank, the Company and Executive and
enforceable by law.  The arbitrators shall, by majority vote, determine the
place for hearing, the rules of procedure, and allocation of the expenses of the
arbitration.  Absent any written agreement to the contrary, the rules of the
American Arbitration Association shall apply to any arbitration proceedings.

8.  APPLICATION OF CODE SECTION 280G.




If any payment of Severance Benefits hereunder shall be determined to be an
"excess parachute payment", as defined by Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code"), which subjects Executive to an excise tax
under Section 4999(a) of the Code, the Bank shall pay a supplemental benefit
equal to the excise tax and all state and federal income taxes on the
supplemental benefit.  Executive agrees to fully cooperate with the Bank should
the Bank determine to challenge, for whatever reason, any determination by the
Internal Revenue Service that Severance Benefits paid hereunder constitute
"excess parachute payments" as defined by Section 280G of the Code.

9.  SUCCESSORS: BINDING AGREEMENT.




(a)  

This Agreement shall be binding upon any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise), to all or substantially all of
the business and/or assets of the Bank and/or the Company regardless of whether
such occurrence constitutes a Change in Control hereunder and the Bank and the
Company shall require any such successor to expressly assume and agree to
perform this Agreement.  As used in this Agreement, "Company" and "Bank" shall
mean the Company and Bank as herein respectively defined and their successors
and assigns, including any successors and assigns to their respective businesses
and/or assets as aforesaid,  which is required by this Agreement to assume and
perform this Agreement, whether by operation of law or otherwise. In the event
any successor to the Company has total assets in excess of $8 billion and does
not maintain a Florida-based holding company, then the term "successor" shall
only include the bank resulting from such transaction.




(b)  

This Agreement shall inure to the benefit of and be enforceable by Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If Executive should die while any amount
would still be payable hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement, and
otherwise at the times and in the amounts specified herein, to Executive's
devisee, legatee or other designee or, if there is no such designee, to
Executive's estate.




10. MISCELLANEOUS.




(a)

All notices required or permitted hereunder shall be given in writing by actual
delivery or by Registered or Certified Mail (postage prepaid), at the following
addresses or at such other places as shall be designated in writing:




Executive:

2374 S.W. Wild Oak Way

Palm City, FL 34990




Bank:

815 Colorado Avenue

Stuart, Florida 34994

Attn:  Mr. Dennis S. Hudson, III




(b)

If any provision of this Agreement shall be determined to be void by any court
or arbitral authority of competent jurisdiction, then such determination shall
not affect any provisions of this Agreement, all of which shall remain in full
force and effect.




(c)

The failure of the parties to complain of any act or omission on the part of
either party, no matter how long the same may continue, shall not be deemed to
be a waiver of any rights hereunder.




(d)

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.  It may be modified or terminated only by a writing signed by the
party against whom enforcement of any waiver, change, modification, extension,
discharge or termination is sought.




(e)

The recitals contained in this Agreement are expressly made a part hereof.
 Herein, references to any gender shall include all genders, and the singular
shall include the plural and vice versa.  The words “include”, “including” and
derivations thereof shall mean without limitation by reason of enumeration or
otherwise.




(f)

This Agreement represents the entire understanding and agreement among the
parties and supersedes any prior agreements or understandings with respect to
the subject matter hereof, including, without limitation that certain Change of
Control Employment Agreement, dated December 24, 2003, between Executive and the
Company, and that certain Executive Employment Agreement dated as of October 18,
2005 among Executive, the Bank and the Company.  It is intended and agreed that
the Company, the Bank and its direct and indirect subsidiaries are express
beneficiaries of this Agreement and may enforce the provisions hereof to the
same extent as the Bank.




(g)

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Florida.










(Signatures on following page)





ATI-2266754v10




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Executive has executed this Agreement and the Bank has
caused this Agreement to be executed under seal by its undersigned officer,
thereunto duly authorized as of the day and year first above written.

EXECUTIVE

/s/ O. Jean Strickland

_______________________________________

(SEAL)

O. Jean Strickland







SEACOAST NATIONAL BANK







By:  /s/ Dennis S. Hudson, III

_______________________________________

(SEAL)

Dennis S. Hudson, III

Chairman and Chief Executive Officer







SEACOAST BANKING CORPORATION

OF FLORIDA




By: /s/ Dennis S. Hudson, III

_______________________________________

 (SEAL)

Dennis S. Hudson, III

Chairman and Chief Executive Officer





ATI-2266754v10


